
	

114 HR 991 IH: Children of Military Service Members Commemorative Lapel Pin Act
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 991
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Latta (for himself, Mr. McKinley, and Mr. Wittman) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to recognize the dependent children of members of the Armed
			 Forces who are serving on active duty or who have served on active duty
			 through the presentation of an official lapel button.
	
	
 1.Short titleThis Act may be cited as the Children of Military Service Members Commemorative Lapel Pin Act. 2.Department of Defense recognition of dependent children of members of the Armed Forces (a)Establishment and presentation of lapel buttonChapter 57 of title 10, United States Code, is amended by inserting after section 1126 the following new section:
				
					1126a.Children of military service members commemorative lapel button: eligibility and presentation
 (a)Design and eligibilityA lapel button, to be known as the children of military service members commemorative lapel button, shall be designed, as approved by the Secretary of Defense, to identify and recognize an eligible child dependent of a member of the armed forces who serves on active duty for a period of more than 30 days.
 (b)Application and presentationThe Secretary of Defense shall establish an application process by which a member referred to in subsection (a) can request a children of military service members commemorative lapel button for the member’s eligible child dependents. Upon processing of the application and payment of the fee required by subsection (c), the Secretary concerned shall present a children of military service members commemorative lapel button to eligible child dependents of a member.
 (c)CostPresentation of a children of military service members commemorative lapel button is conditioned upon the payment of an amount sufficient to cover the cost of manufacture and distribution of the lapel button.
						(d)Limitation on number of buttons
 (1)Not more than one children of military service members commemorative lapel button may be presented to an eligible child dependent of a member, regardless of the number of times the member serves on active duty.
 (2)Notwithstanding paragraph (1), if a person is an eligible child dependent of more than one member, the eligible child dependent may receive a children of military service members commemorative lapel button on behalf of each member of whom the person is a dependent.
 (3)Notwithstanding paragraph (1), if a children of military service members commemorative lapel button presented under this section has been lost, destroyed, or rendered unfit for use without fault or neglect on the part of the eligible child dependent to whom it was furnished, the Secretary concerned may replace the lapel button upon application and payment of an amount sufficient to cover the cost of manufacture and presentation.
 (e)Eligible child dependent definedThe term eligible child dependent means a dependent of a member of the armed forces described in subparagraph (D) or (I) of section 1072(2) of this title.
 (f)RegulationsThe Secretary of Defense shall issue such regulations as may be necessary to carry out this section. The Secretary shall ensure that the regulations are uniform for each armed force to the extent practicable..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1126 the following new item:
				
					
						1126a. Children of military service members commemorative lapel button: eligibility and
			 presentation..
 (c)Sense of congress on expedited implementationIt is the sense of Congress that the Secretary of Defense should take appropriate actions to expedite—
 (1)the design and manufacture of the children of military service members commemorative lapel button authorized by section 1126a of title 10, United States Code, as added by subsection (a); and
 (2)the establishment and implementation of mechanisms to facilitate the issuance of the children of military service members commemorative lapel button.
				(d)Retroactive availability of children of military service members commemorative lapel button
 (1)AvailabilityThe Secretary of Defense shall make the children of military service members commemorative lapel button authorized by section 1126a of title 10, United States Code, as added by subsection (a), available to any person who can prove to the satisfaction of the Secretary that the person satisfied, at any time before the date of the enactment of this Act, the definition contained in subsection (e) of such section 1126a of eligible child dependent of a member of the Armed Forces who served on active duty for a period of more than 30 days.
 (2)Application processThe Secretary of Defense shall provide a mechanism by which a person eligible under paragraph (1), or a person acting on behalf of the person, may apply to the Secretary of Defense for a children of military service members commemorative lapel button.
 (3)Notification of certain membersThe Secretary of Defense shall notify members of the Armed Forces who served on active duty for a period of more than 30 days since September 11, 2001, of the availability of the children of military service members commemorative lapel button under this subsection. To the extent practicable, such notice shall be provided not later than 60 days after the date of the enactment of this Act.
 (4)Deadline for applicationApplications for a children of military service members commemorative lapel button under this subsection must be submitted to the Secretary of Defense not later than one year after the date on which the Secretary first announces, in the Federal Register and by such other means as the Secretary considers appropriate, the availability of the lapel button.
 (5)Costs, Limitations, and exceptionsSubsections (c) and (d) of section 1126a of title 10, United States Code, shall apply with respect to the presentation of a children of military service members commemorative lapel button under this subsection.
				
